DETAILED ACTION
This action is pursuant to the claims filed on 10/13/2020. Claims 1-3, 7-10, and 12-15 are pending. A final action on the merits of claims 1-3, 7-10, and 12-15 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 14 and 15 recite limitations directed towards “a position determination unit for determining a position of the esophageal electrode structure within the esophagus and a position of the surface of the heart”. The originally filed specification provides no description or detail of 
Paragraphs [0010 and 0012] of the specification provides alternatives to the disclosed position determination unit, such as optical shape sensing tracking or electromagnetic tracking, but explicitly say that these alternatives would not be able to determine the position of the esophageal electrode structure. As such, the specification fails to provide written support for the position determination unit for determining the position of the esophageal electrode structure and the surface of the heart as described in paragraphs [0010-0012] and claims 1, 14, and 15. Dependent claims 2-3, 7-10, and 12-13 inherit this deficiency.
Claims 1, 14 and 15 recites the limitation “an electrical characteristics determination unit for determining electrical characteristics on the surface of the heart”. The originally filed specification provides no description or detail of the structure of the “electrical characteristics determination unit for determining electrical characteristics on the surface of the heart” to reasonably convey to one of ordinary skill in the art that the inventor had possession of the claimed invention at the time of filing.
Paragraphs [0007], [0009], [0011], [0014], and [0050] among others fail to provide any structural description to the electrical characteristics determination unit and only provide the functions of the unit. As such, the specification fails to provide written support of the electrical characteristics determination unit for determining electrical characteristics on the surface of the heart as claimed in claims 1, 14, and 15. Dependent claims 2-3, 7-10, and 12-13 inherit this deficiency.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 15 recite limitations directed towards “a position determination unit for determining a position of the esophageal electrode structure within the esophagus and a position of the surface of the heart” and “an electrical characteristics determination unit for determining electrical characteristics on the surface of the heart”. The metes and bounds of these claims are indefinite as it is unclear what structure is associated with the respective “position determination unit” and “electrical characteristics determination unit”. As described above with respect to 35 U.S.C 112(a), the specification provides no support 
Claim limitation towards “a position determination unit for determining a position of the esophageal electrode structure within the esophagus and a position of the surface of the heart” and “an electrical characteristics determination unit for determining electrical characteristics on the surface of the heart” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. ”. As described above with respect to 35 U.S.C 112(a), the specification is devoid of any structure that performs the respective functions in the claims. Therefore, the claim is 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth (U.S. PGPub No. 2006/0106375) in view of Werneth-2 (U.S. PGPub No. 2006/0089637).
Regarding claim 1, Werneth teaches a system for determining electrical characteristics on a surface of a heart of a living being (System shown in Fig 3), wherein the system comprises: an esophageal electrode structure being adapted to be introduced into the esophagus of the living being and to measure electrical characteristics within the esophagus (Fig 3 esophageal probe 300; functional electrode 385 measure electrical characteristics within esophagus as described in [0069 & 0111]), a position determination unit for determining the position of the esophageal probe and the position of the surface of the heart (Fig 4 and [0071], ultrasound monitor 510 and embedded software determine a position of esophageal probe 300 and atrial wall 9 relative to each other by a distance “D”), an electrical characteristics determination unit for determining electrical characteristics on the surface of the heart ([0056] RF delivery unit 200 is configured to determine an electrical mapping of the surface of the heart); wherein the system further comprises an imaging unit for generating image data showing at least one of the esophageal electrode structure and the surface of the heart (Fig 3 ultrasound crystal array 501 of transesophageal echocardiogram ultrasound probe 502; [0070] crystal array 501 generates image data), wherein the position determination unit is adapted to determine the position of the esophageal electrode structure or of the surface of the heart based on the generated image data (Fig 4, display 511 of ultrasound monitor 510 ; and wherein the imaging unit comprises a transesophageal echocardiogram ultrasound probe adapted to be introduced into the esophagus of the living being and to generate an ultrasound image as the image data (Fig 3 ultrasound crystal array 501 of ultrasound catheter 502; [0070] crystal array 501 generates image data). Werneth further teaches wherein a functional element of the esophageal probe can include cardiac signal sensors or ultrasound crystals ([0012]).
The above embodiment (Fig 3) of Werneth fails to teach the determining electrical characteristics on the surface of the heart being based on the electrical characteristics measured by the esophageal electrode structure and based on the determined positions of the esophageal probe and the surface of the heart
An alternative embodiment of Werneth teaches wherein the functional element of the esophageal probe may include a sensor to sense cardiac signals ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe). Werneth further teaches the electrical characteristics determination unit (Fig 5 RF delivery unit 200) connected to the esophageal probe (300 and [0084]) and configured to determine a parameter from a signal received from one or more functional elements of the esophageal probe ([0084]) such that the electrical characteristics determination unit is configured to determine an electrical characteristic of the surface of the heart based on the measured signal from the esophageal electrode structure ([0111] electrode of esophageal probe 300 can be configured to sense cardiac signals) and based on the determined position of the esophageal electrode structure and surface of the heart (Fig 4, relative position of esophageal probe and heart is determined; a different determined position of the probe 300 and heart 9 would result in a different determined  have modified the esophageal electrode structure (Fig 3, 385) of first embodiment of Werneth in view of the alternative embodiment to configure the esophageal electrode structure to be sense cardiac signals and deliver them to the RF delivery unit such that the electrical characteristics determination unit (RF delivery unit 200) determines an electrical characteristic of the heart based on the sensed signals and determined position of the esophageal electrode structure. Doing so would advantageously allow for the signals recorded from the electrode structure to be received and processed for further evaluation by the electrical characteristics determination unit.
Werneth fails to explicitly teach wherein the position determination unit determines the position of the esophageal electrode structure within the esophagus.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit determines a position of the esophageal electrode structure to arrive at the device of claim 1. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071])
Regarding claim 7, Werneth/Werneth-2 further teaches wherein the transesophageal echocardiogram ultrasound probe and the esophageal electrode structure are integrated with each other (Fig 3 ultrasound probe 502 and esophageal electrode structure are integrated within esophageal probe 300; Examiner notes “integrated” is being interpreted to mean “having different parts working together as a unit” as defined by the Merriam-Webster dictionary).
Regarding claim 8, Werneth/Werneth-2 further teaches wherein the esophageal electrode structure comprises electrodes (Fig 3 functional element electrode 385; [0111] describes embodiment with multiple functional elements) and an esophageal carrying structure (esophageal probe 300) being adapted to carry the electrodes and to be introduced into the esophagus of the living being (esophageal probe 300 carries electrode).
Regarding claim 9, in view of the combination of claim 8 above, Werneth further teaches wherein the esophageal carrying structure comprises a balloon (Fig 3 balloon 305).
The first relied upon embodiment of Werneth fails to teach wherein the electrodes are arranged on an outer surface of the balloon.
A second embodiment of Werneth teaches wherein functional element electrodes can be integrated onto an expandable balloon on the shaft of the esophageal probe ([0012] and [0058]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment and balloon of Werneth in view of the second embodiment of Werneth to incorporate the electrodes arranged on the outer surface of the balloon. Doing so would be a simple substitution of one well-known balloon configuration (Fig 3 and [0058], off-center balloon) for another well-known balloon configuration ([0012, 0058], balloon concentric with shaft with electrodes on balloon surface) to yield the predictable result of the electrodes contacting the esophageal wall via the expansion force of the balloon.
Regarding claim 10, Werneth/Werneth-2 further teaches wherein the esophageal carrying structure is linear or planar or partly cylindrical or fully cylindrical (Fig 3 esophageal probe 300 is at least partly cylindrical).
Regarding claim 13, Werneth/Werneth-2 teaches an interventional system for performing an interventional procedure within a heart of a living being (System shown in fig 3), the interventional system comprising: an interventional instrument being adapted to be introduced into the heart of the living being (Fig 3 ablation catheter 100), a system for determining electrical characteristics on a surface of the heart as defined in claim 1 (esophageal probe 300 as described in rejection of claim 1 above).
Regarding claim 14, Werneth teaches a method for determining electrical characteristics on a surface of a heart of a living being (System shown in Fig 3; [0069, 0111, 0122] describes functional elements to determine electrical characteristics on surface of heart), wherein the method comprises: measuring electrical characteristics within the esophagus of the living being by using an esophageal electrode structure (Fig 3 esophageal probe 300 has electrode structure 385 to measure electrical characteristics within esophagus as described in [0069 & 0111]), which has been introduced into the esophagus (see fig 3),  and the position of the surface of the heart by a position determination unit (Fig 4 and [0071], ultrasound monitor 510 and embedded software determine a position of esophageal probe 300 and atrial wall 9 relative to each other by a distance “D”) based on imaging data from a transesophageal echocardiogram ultrasound probe integral with the esophageal electrode structure (Fig 3 ultrasound probe 502 with ultrasound crystal array 501; [0070] array 501 provides imaging data to ultrasound monitor 510), determining electrical characteristics on the surface of the heart ([0056] RF delivery unit 200 is configured to determine an electrical mapping of the surface of . Werneth further teaches wherein a functional element of the esophageal probe can include a cardiac electrical signal sensors or ultrasound crystals ([0012]).
The above embodiment (Fig 3) of Werneth fails to teach the determining electrical characteristics on the surface of the heart being based on the electrical characteristics measured by the esophageal electrode structure and based on the determined positions of the esophageal probe and the surface of the heart.
An alternative embodiment of Werneth teaches wherein the functional element of the esophageal probe may include a sensor to sense cardiac signals ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe). Werneth further teaches the electrical characteristics determination unit (Fig 5 RF delivery unit 200) connected to the esophageal probe (300 and [0084]) and configured to determine a parameter from a signal received from one or more functional elements of the esophageal probe ([0084]) such that the electrical characteristics determination unit is configured to determine an electrical characteristic of the surface of the heart based on the measured signal from the esophageal electrode structure ([0111] electrode of esophageal probe 300 can be configured to sense cardiac signals) and based on the determined position of the esophageal electrode structure and surface of the heart (Fig 4, relative position of esophageal probe and heart is determined; a different determined position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the esophageal electrode structure (Fig 3, 385) of first embodiment of Werneth in view of the alternative embodiment to configure the esophageal electrode structure to be sense cardiac signals and deliver them to the 
Werneth fails to explicitly teach wherein the position determination unit determines the position of the esophageal electrode structure within the esophagus.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit determines a position of the esophageal electrode structure to arrive at the device of claim 14. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Regarding claim 15, Werneth teaches a non-transient computer storage device having encoded thereon a computer program for determining electrical characteristics on a surface of a heart of a living being (Fig 1-4, delivery unit 200, ultrasound display 500), the computer program comprising program code means for causing a system to carry out the following steps, when the computer program is run on a computer controlling the system: measuring electrical characteristics within the esophagus of the living being by using an esophageal electrode structure (Fig 3 esophageal probe 300 has electrode structure 385/361 to , which has been introduced into the esophagus (see Fig 3), determining the position of the surface of the heart by a position determination unit (Fig 4 ultrasound monitor 510) based on imaging data from a transesophageal echocardiogram ultrasound probe integral with the esophageal electrode structure (Fig 3 ultrasound probe 502 with ultrasound crystal array 501; [0070] array 501 provides imaging data to ultrasound monitor 510), and determining electrical characteristics on the surface of the heart ([0056] RF delivery unit 200 is configured to determine an electrical mapping of the surface of the heart). Werneth further teaches wherein a functional element of the esophageal probe can include a cardiac electrical signal sensors or ultrasound crystals ([0012]).
The above embodiment (Fig 3) of Werneth fails to teach the determining electrical characteristics on the surface of the heart being based on the electrical characteristics measured by the esophageal electrode structure and based on the determined positions of the esophageal probe and the surface of the heart.
An alternative embodiment of Werneth teaches wherein the functional element of the esophageal probe may include a sensor to sense cardiac signals ([0017 and 0111] both disclose a cardiac sensor on the esophageal probe). Werneth further teaches the electrical characteristics determination unit (Fig 5 RF delivery unit 200) connected to the esophageal probe (300 and [0084]) and configured to determine a parameter from a signal received from one or more functional elements of the esophageal probe ([0084]) such that the electrical characteristics determination unit is configured to determine an electrical characteristic of the surface of the heart based on the measured signal from the esophageal electrode structure ([0111] electrode of esophageal probe 300 can be configured to sense cardiac signals) and based on the determined position of the esophageal electrode structure and surface of the heart (Fig 4, relative position of esophageal probe and heart is determined; a different determined position of the probe 300 and heart 9 would result in a different determined electrical characteristic, therefore the determined electrical characteristic is based on the determined positions). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention have modified the esophageal electrode structure (Fig 3, 385) of first embodiment of Werneth in view of the alternative embodiment to configure the esophageal electrode structure to be sense cardiac signals and deliver them to the RF delivery unit such that the electrical characteristics determination unit (RF delivery unit 200) determines an electrical characteristic of the heart based on the sensed signals and determined position of the esophageal electrode structure. Doing so would advantageously allow for the signals recorded from the electrode structure to be received and processed for further evaluation by the electrical characteristics determination unit.
Werneth fails to explicitly teach wherein the position determination unit determines the position of the esophageal electrode structure within the esophagus.
In related prior art, Werneth-2 teaches an electrode structure comprising an electrode (Fig 9 electrode 130) and ultrasound crystals (Fig 9 ultrasound crystal 132) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 to incorporate an ultrasound crystal array within the esophageal electrode structure such that the position determination unit determines a position of the esophageal electrode structure to arrive at the device of claim 15. Doing so would advantageously allow for the position determination unit to determine the position of the esophageal electrode structure to optimize the procedure and achieve precise placement of the esophageal probe within the esophagus (Werneth [0071]).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2 as applied to claim 1, and in further view of Killmann (U.S. Patent No. 5,846,198).
Regarding claims 2, in view of the combination of claim 1 above, Werneth further teaches wherein the system further comprises an outer electrode structure being adapted to be arranged on an outer surface of the living being ([0121] functional elements placed on the patient’s chest); and wherein the electrical characteristics determination unit is adapted to determine the electrical characteristics on the surface of the heart ([0069, 0111, 0121, 0122] describes functional elements on esophageal probe 300 and on the patient’s chest as being used to sense cardiac signals) based on the electrical characteristics measured by the esophageal electrode structure, the electrical characteristics measured by the outer electrode structure and the determined positions (measured electrical characteristics are necessarily going to be based on the determined positions of the electrode structure and the surface of the heart by ultrasound monitor 510 (i.e. a different position of the esophageal electrode structure and heart would result in different measured electrical characteristics)). Werneth further teaches providing an ultrasonically reflective material on the electrodes of the ablation catheter to advantageously allow the transesophageal echocardiogram ultrasound probe to locate the location of the ablation catheter (Fig 3 and [0070])
Werneth fails to explicitly teach wherein the position determination unit is adapted to determine also the position of the outer electrode structure on the outer surface of the living being.
In related prior art, Killmann teaches a similar system with an electrode structure being arranged on an outer surface of the subject (Fig 1 electrodes 4) wherein an esophageal ultrasonic 
Regarding claim 3, in view of the combination of claim 2, Werneth further teaches wherein the imaging unit (Fig 3 ultrasound crystal array 501 of ultrasound probe 502) generates imaging data showing all ultrasonically reflective surfaces ([0070]), and wherein the position determination unit is adapted to determine the position of the ultrasonically reflective surfaces (Fig 4 ultrasound monitor 510 and [0070], “such that electrically connected ultrasound monitor 510 and display 511 can create and display a cross-sectional image of these reflective surfaces further providing radial distance information of these surfaces to array 501”). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer electrode structure of Werneth in view of Werneth-2 and Killmann to provide the outer electrode structure with ultrasonically reflective material such that the imaging unit and position determination unit of Werneth determine the location of the outer electrode structure based on the generated image data. Doing so would allow for the outer .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Werneth-2, and in further view of Mayse (U.S. PGPub No. 2007/0055328).
Regarding claim 12, Werneth/Werneth-2 further teaches wherein the balloon of the esophageal probe (Fig 3 balloon 305) is controllably inflated and deflated ([0058]). Werneth further teaches initiating a cooling procedure by introducing cool saline ([0108]).
Werneth fails to explicitly teach wherein the esophageal electrode structure is adapted to cool the esophagus.
In related prior art, Mayse teaches a system including a similar esophageal probe configured to cool the esophagus to protect the esophageal tissue from thermal damage during ablation of the heart ([0010] describes advantages of cooling esophagus; [0028] describes how heating of the posterior wall of the left atrium can inadvertently cause damage to the esophagus). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the esophageal electrode structure of Werneth in view of Werneth-2 and Mayse to provide Werneth with the ability to cool the esophagus. Doing so would advantageously protect the esophagus from inadvertent thermal damage during ablation of the left atrium of the heart ([0010] and [0028]).
Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
Regarding the 112(a) and 112(b) rejections with respect to the position determination unit. The applicant’s references lines 24-30 of page 19 and 26-31 of page 9 provide sufficient how the inventor intended the function to be performed” (MPEP 2161 I) and further fails to provide sufficient detail “such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing” (MPEP 2161 I).
Regarding the 112(a) and 112(b) rejections with respect to the electrical characteristics determination unit. The applicant references page 19, lines 24-30 and page 10, lines 4-17 as disclosing the “computer program and/or dedicated hardware” with corresponding known algorithms disclosed in non patent literature by Ramanathan et al., and US Patent 7,471,971. However, upon further review of these incorporated references, the examiner is of the position that these incorporated references fail to provide any algorithm that discloses the steps for determining electrical characteristics based upon an esophageal electrode structure and determined positions of the esophageal electrode structure or surface of the heart as claimed. Instead, these incorporated references provide algorithms for determining electrical 
Regarding the 35 USC 103 rejections, the applicant argues, on page 10 of the remarks, that the position determination unit (Fig 4 ultrasound monitor 510) of Werneth does not determine a position of the esophageal electrode structure and a position of the surface of the heart. The examiner respectfully disagrees, the ultrasound monitor 510 of Werneth clearly displays, and therefore determines, a position of a surface of the heart (Fig 4 atrial wall 9) and its corresponding spatial relationship to the esophageal probe 300, carrier assembly 120, and other structures displayed by the ultrasound monitor 510. As such, this argument is unpersuasive.
Applicant further argues that the ultrasound crystal array 501 of Werneth is not a transesophageal echocardiogram ultrasound probe as claimed because Werneth discloses the ultrasound crystal array 501 as a phased array intravascular ultrasound (IVUS) catheters as described in paragraph [0070]. These arguments are unpersuasive. The Examiner acknowledges Werneth’s disclosure of the ultrasound crystal array 501 as an IVUS catheter, but Werneth explicitly discloses this array 501 as being placed into the esophagus and being used as a transesophageal echocardiogram ultrasound probe as claimed. Paragraph [0070] and Figures 3-4 explicitly disclose the ultrasound catheter 502 and corresponding ultrasound array 501 as being placed into the esophagus via the esophageal probe 300 to provide an echocardiogram ultrasound as shown in Figure 4. As such, the ultrasound catheter 502 and corresponding ultrasound array 501 are interpreted to be a transesophageal echocardiogram ultrasound probe as claimed given 
On page 11 of the remarks, the applicant argues “the electrode 385 of Werneth is a defibrillation electrode used to deliver energy, not an electrode assembly configured to measure electrical characteristics within the esophagus”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner relied on an alternative embodiment of Werneth to motivate a modification of said defibrillation electrode to be incorporated as a sensing electrode configured to sense cardiac signals. Paragraph [0017 & 0111] of Werneth discloses an alternate embodiment with a cardiac sensor on the esophageal probe. As such this argument is unpersuasive. 
On page 11 of the remarks, the applicant argues “[t]he ultrasound crystal 132 of Werneth-2 is an ultrasound ablation transducer used to deliver ultrasound energy … not a transesophageal ultrasound electrocardiogram transducer”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the examiner relied on an alternative embodiment of Werneth to motivate a modification of said defibrillation electrode to be incorporated as a sensing electrode configured to sense cardiac signals. Paragraph [0017 & 0111] of Werneth discloses an alternate embodiment with a cardiac sensor on the esophageal probe. As such this argument is .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        

/EUN HWA KIM/Primary Examiner, Art Unit 3794